Citation Nr: 0104799	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for degenerative 
arthritis of the right shoulder as secondary to the service-
connected osteochondroma of the left femur.  

2.  Entitlement to service connection for degenerative 
arthritis of the right knee as secondary to the service-
connected osteochondroma of the left femur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1957 to 
December 1960.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.


REMAND

According to the appellant, he has developed degenerative 
arthritis in his right shoulder and right knee because of his 
service-connected left leg disability, postoperative 
osteochondroma of the left femur.  He contends that, due to 
the left leg disability, he overuses his right leg to 
compensate for left leg weakness and overuses his right 
shoulder because he has to use a cane.  Service connection 
may be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995).     

At the appellant's September 1996 hearing at the RO, he 
testified that an orthopedic surgeon at the VA Medical Center 
(VAMC) in Fort Worth, had told him that his current right 
shoulder and right knee disabilities are the direct result of 
using a cane and favoring his left leg, respectively.  (T.2).  
When the appellant was afforded a VA examination in October 
1996, the examiner stated that the appellant had "a note 
from a physician" stating that the right knee and right 
shoulder disabilities were secondary to use of a cane.  In 
July 1997, the Board remanded this case, requesting the 
appellant submit the doctor's "note" referred to at the 
October 1996 examination and that if he did not have the 
note, the physician should be contacted for the note or a 
substitute.  In the remand, the Board spelled the physician's 
name as it was spelled in the hearing transcript but 
apparently that was incorrect.  Thus, although it appears 
that the physician is currently at the Dallas VAMC, due to 
the misspelling of his name, appropriate follow-up has not 
been undertaken.  Additionally, the appellant explained that 
the physician's "note" presented at the October 1996 VA 
examination was actually a copy of a page from the 
appellant's Fort Worth VA outpatient Clinic record.  The 
record contains an outpatient record dated October 20, 1995, 
which appears to be signed by the physician in question.  
Although it mentions the appellant's right knee and right 
shoulder complaints, it is not entirely consistent with the 
appellant's account of what the doctor said.  Thus, 
clarification is still needed.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, there must be 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  .  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should ask the veteran whether 
the October 20, 1995, outpatient clinic 
record is the one written by Dr. Bendel 
that he testified about and presented to 
the VA examiner.  After he has replied, 
the RO should contact Dr. Bendel at the 
Dallas VAMC and, if the October 20, 1995 
outpatient record is his, provide a copy 
to him and afford him the opportunity to 
express an opinion as to any relationship 
between the appellant's service-connected 
left femur disability and right knee 
arthritis.  Inasmuch as the October 20, 
1995 record diagnoses "overuse Rt 
shoulder" and notes that a shoulder X-
ray was negative, he also should be asked 
whether the veteran has any pathology of 
the right shoulder and, if so, what the 
pathology is, the medical findings that 
document it, and whether it was caused or 
permanently worsened by the veteran's use 
of a cane.   The doctor should be asked 
to provide the bases for any opinions.  

2.  The RO should obtain any additional 
VA medical records pertaining to the 
disabilities at issue.  After undertaking 
any other development deemed appropriate 
in addition to that requested above, the 
RO should readjudicate the issues of 
entitlement to service connection for 
degenerative arthritis of the right 
shoulder as secondary to the service-
connected osteochondroma of the left 
femur, and entitlement to service 
connection for degenerative arthritis of 
the right knee as secondary to the 
service-connected osteochondroma of the 
left femur.  If the determination remains 
unfavorable, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and an 
opportunity to respond.  The RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) have been 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), Fast 
Letter 01-02 (January 9, 2001) as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  No action by the appellant is 
required until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




